In the Gnited States Court of Federal Clauns

No. 11-8638C
(Filed January 29, 2021)
NOT FOR PUBLICATION

kok eo ow we ke ewe Aw oe we ow kw owe woe Fok &

JOACHIM CHIANTELLA,
Plaintiff,
Vv.
THE UNITED STATES,

Defendant.

2 HH HR OF OF eb

KK ek eR eK RR Ke RF KR KW Ke RK Kk RK ek OF

ORDER

In this matter, which was brought by Joachim Chiantella pro se, plaintiff
sought compensation for work he allegedly did for the Department of Veterans
Affairs after the expiration of his contract position. Compl]. at 1-2. The complaint
alleged that he sought, and may have obtained, a conversion of his contract position
to one of federal employment and that he continued to work, on the understanding
that he was an employee. fd. He alleges he was never paid for work performed in
the post-contract period. Jd. at 2-4. Despite these curious allegations, the
government entered into settlement negotiations, which continued for several years.
See, e.g., ECF Nos. 15, 19, 21, 55, 97. Owing to certain physical limitations Mr.
Chiantella’s wife, Ntel Chiantella (née Paksi), was authorized to act as his
representative in this matter. See Order (June 5, 2012), ECF No. 13.

Unfortunately, during these protracted settlement proceedings, it appears
both Mr. and Mrs. Chiantella have died. See ECF No. 106, Ex. A; ECF No. 110, Ex.
A. After the government reported Mr. Chiantella’s apparent death, the Court
ordered his wife to file either a statement noting his death or a status report
indicating that he was still alive, on or by September 20, 2019, to begin the
substitution process under Rule 25(a)(1) of the Rules of the United States Court of
Federal Claims (RCFC). Order (July 22, 2019), ECF No. 108. No response was
received to that order.

 
On July 7, 2020, defendant filed a motion to dismiss the case for failure to
prosecute, pursuant to RCFC 41(b). ECF No. 110. In this motion, the government
informed the court that an estate sale of two properties owned by Mrs. Chiantella
was conducted on July 23, 2019, by the Office of the Public Administrator for
Suffolk County, in the State of New York. That entity is charged with the
disposition of the assets of deceased persons who have no estate representative.
Apparently, Mrs. Chiantella had died prior to the June 24, 2019 inspection date for
one of the auctioned properties, see ECF No. 110-1 at 3, and thus before the Court
issued its July 22, 2019 Order.

Because of the pro se status of the late plaintiff, Chambers attempted to
locate and contact family members of Mr. and Mrs. Chiantella, but these attempts
were not successful. Additionally, internet searches revealed published notices in
newspapers attempting, without apparent success, to locate Mrs. Chiantella’s
successors. Chambers also contacted the attorney, Bernard Vishnick, who, on
behalf of the Office of the Public Administrator, represented Mr. Chiantella’s estate.
Mister Vishnick informed the Office of the Public Administrator of the existence of
Mr. Chiantella’s claim in this court, but no representative from that office or any
other party has come forth seeking to represent the estate of Mr. Chiantella.
Regrettably, as plaintiff has failed to arrange for the continued prosecution of this
action, and reasonable efforts to identify a successor in interest have not succeeded,
the Court finds it has little choice but to GRANT the government’s motion to
dismiss the case for failure to prosecute. See Keel v. United States, 229 Ct. Cl. 867,
868 (1982). The Clerk shall enter judgment accordingly.

ITIS SO ORDERED.

Lettie.
vi a rns vy